Title: From Tench Tilghman to Timothy Pickering, 4 May 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        
                            Head Quarters 4h May 1781.
                        
                        Colo. pickering will be pleased to make the appointment and send it to His Excellency who will forward it to
                            Count de Rochambeau.
                        
                            Tench Tilghman A.D.C.
                        
                    